FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 November 8, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 11-5113
                                               (D.C. No. 4:06-CR-00136-JHP-1)
    LEE R. SNIDER,                                       (N.D. Okla.)

                Defendant-Appellant.


                             ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, MURPHY and GORSUCH, Circuit Judges.



         Lee R. Snider pleaded guilty, pursuant to a plea agreement, to conspiracy to

launder money in violation of 18 U.S.C. § 1956(h). The district court sentenced

him to fifty-seven months of imprisonment. Although the plea agreement stated

that Mr. Snider waived his right to appeal his conviction and sentence, he

nonetheless filed a notice of appeal seeking to appeal his sentence.



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
      Relying on our decision in United States v. Hahn, 359 F.3d 1315 (10th Cir.

2004) (en banc) (per curiam), the government has moved to enforce the plea

agreement’s appeal waiver. Mr. Snider concedes that the plea agreement waived

his right to appeal his sentence and that the appeal therefore must be dismissed.

More specifically, he concedes, and upon our independent review we agree, that

(1) his “appeal falls within the scope of the waiver of appellate rights”; (2) he

“knowingly and voluntarily waived his appellate rights”; and (3) “enforcing the

waiver would [not] result in a miscarriage of justice.” Id. at 1325.

      Accordingly, we GRANT the motion to enforce and DISMISS this appeal. 1


                                       ENTERED FOR THE COURT


                                       PER CURIAM




1
       We remind the government that its motion to enforce “must include copies
of the plea agreement and copies of transcripts for both the plea hearing and the
sentencing hearing.” 10th Cir. R. 27.2(A)(2).

                                         -2-